219 A.2d 491 (1966)
Dr. Alex ROSENBLUM, Appellant,
v.
Betty CHERNER, Appellee.
No. 3847.
District of Columbia Court of Appeals.
Submitted April 11, 1966.
Decided May 12, 1966.
Cyril S. Lawrence and Myer Koonin, Washington, D. C., for appellant.
Joel Rosenstein and Seymour Korn, Washington, D. C., for appellee.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
PER CURIAM.
This is an appeal from a judgment in favor of plaintiff, now appellee, rescinding a contract for breach of warranty.
The arguments in support of this appeal deal generally with issues of fact. The record shows that appellant, a dentist, contracted to make two sets of dentures for appellee and was paid $550. Appellee testified, and her testimony was corroborated in the main by appellant, that when she placed the order appellant assured her that he would "please her to her personal satisfaction"; that the dentures proved most unsatisfactory; that after returning for adjustments many times, she tendered the return of the dentures; and that appellant refused to accept them and ordered her from his office. On the basis of the evidence the court found for appellee.
Our examination of the transcript shows that there was ample proof to support the trial court's finding. We have said time and again that we have no right or power to retry factual issues and therefore the judgment must be
Affirmed.